DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (US 2021/0111508).
Regarding claim 1: Gu teaches a waterproof connector A comprising: an insulating body 13 defining a plurality of terminal grooves (within 134; Fig. 3) at a rear end portion thereof (Fig. 3) and a mating space (at 12; Fig. 3) at a front end portion thereof (Fig. 3), the insulating body further defining a receiving channel 135 recessed from an outer surface of a middle portion (Fig. 3), the middle portion integrally connecting between the front end portion and the rear end portion (see Fig. 3), the receiving channel 135 communicating with the terminal grooves (see Fig. 3); a plurality of conductive terminals 12, 14 disposed in the terminal grooves and extending towards the mating space (see Fig. 3); and an insulating block 50 injection-molded in the receiving channel 135 and seamlessly fixing the conductive terminals in the terminal grooves (Para. 0052-0053), the insulating block 50 and the insulating body 13 are combined into an inseparable whole (Para. 0069-0070).
Regarding claim 2: Gu teaches all the limitations of claim 1 and further teaches wherein the insulating block 50 is molded by plastic injection or rubber injection (Para. 0069).  
Regarding claim 3: Gu teaches all the limitations of claim 1 and further teaches wherein the conductive terminals 12, 14 comprise a plurality of retaining portions (at 135; Fig. 3) partly retained in the terminal grooves and partly exposed to the receiving channel (see Fig. 3), a plurality of contacting portions 121 extending forwardly into the mating space (Fig. 3), and a plurality of tail portions 123 (Fig. 3) extending backwardly outside the insulating body 13 (Fig. 3); and wherein the insulating block 50 is integrally combined to the retaining portions (Para. 0069).  
Regarding claim 4: Gu teaches all the limitations of claim 3 and further teaches wherein the contacting portions 121 comprise a plurality of first contacting portions located above the mating space (Fig. 3) and a plurality of second contacting portions located below the mating space (Fig. 12); and wherein the first contacting portions and the second contacting portions have opposite faces with respect to the mating space along an upper-and-lower direction (see Figs. 3 and 12). 
Regarding claim 5: Gu teaches all the limitations of claim 3 and further teaches wherein the tail portions 123 are either soldering portions which are adapted to be soldered with a printed circuit board (Para. 0052) or plug-in portions which are adapted to be inserted into corresponding holes of a printed circuit board.
Regarding claim 6: Gu teaches all the limitations of claim 1 and further teaches further comprising at least two locking beams (at 63, 64; Fig. 10) retained in the insulating body 13 to clamp with a mating connector in a left-and-right direction (e.g. locking beams are assembled with the connector and configured to mate with a mating connector).  
Regarding claim 7: Gu teaches all the limitations of claim 6 and further teaches wherein each locking beam comprises an elastic portion (at 63, 64; Fig. 10) and a heading portion 65 formed at a distal end of the elastic portion (Fig. 10), the elastic portions are positioned at the corresponding lateral sides of the insulating body 13, and the heading portions face opposite to each other along the left-and-right direction when the heading positions are located in the mating space (see Fig. 10).  
Regarding claim 8: Gu teaches all the limitations of claim 7 and further teaches further comprising a metal shell 40 assembled outside the insulating body 13; and wherein the elastic portions are sandwiched between the insulating body and the metal shell 40 (Fig. 1).  

Allowable Subject Matter
Claims 12-13 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Gu teaches all the limitations of independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833